   Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARTER COMMUNICATIONS, INC.,
             Petitioner,

      – against –                                20 CV 7049 (KPF) (GWG)

KARIN GARFIN,

             Respondent.




       Respondent’s Memorandum of Law
 in Opposition to Charter Communications’
           Petition To Compel Arbitration




                                  GODDARD LAW PLLC
                                  39 Broadway, Suite 1540
                                  New York, NY 10006
                                  (646) 504-8363

November 13, 2020
         Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 2 of 19




                                             TABLE OF CONTENTS

                                                                                                                          Page

TABLE OF AUTHORITIES ............................................................................................. iii

PRELIMINARY STATEMENT ........................................................................................ 1

ARGUMENT ...................................................................................................................... 3

   I.     As a Threshold Matter, the Court Should Find That No Agreement To
          Arbitrate Claims at the AAA Exists Between the Parties, or Should
          Schedule a Jury Trial if Charter Creates an Issue of Fact in Its Reply ....................3

          A. Garfin Never Agreed To Arbitrate at AAA by Conduct or Otherwise ............4

          B. Charter Changed Material Terms in Its October 2017 Agreement That
             Would Gravely Prejudice Garfin ......................................................................6

          C. Charter’s October 2017 Agreement Lacks Consideration for Garfin ..............7

          D. Garfin Is Entitled to a Jury Trial on This Issue if Charter Should
             Succeed in Raising an Issue of Fact in Its Reply Submission ..........................8

   II.    Then, the Court Should Exercise Restraint and Support New York’s
          Public Policy by Denying Charter’s Petition Without Prejudice To Renew
          at a Later Time if a Controlling Decision Determines That N.Y. CPLR
          § 7515 Is Wholly or Partly Preempted by the FAA .................................................8

          A. New York’s Public Policy Embodied in Its Civil Procedure Law ...................8

          B. The Appellate Division of the New York State Supreme Court Is
             Currently Considering the Issues Raised by This Petition, and This
             Court Should Defer to New York’s Public Policy Pending the
             Appellate Division’s Anticipated Opinion .....................................................10

          C. The Second Circuit Is Currently Considering the Issues Raised by
             This Petition, and This Court Should Defer to Its Anticipated
             Opinion, Especially Given the Court of Appeal’s Need To Evaluate
             the Original Meaning of the Federal Arbitration Act in Light of New
             York’s Law .....................................................................................................11

          D. Permitting Garfin To Proceed with Discovery During the Appeals
             Courts’ Review Will Cause No Prejudice to Charter .....................................11




                                                                i
       Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 3 of 19




   III. In the Alternative, the Court Should Compel Garfin’s Claims Against
        Charter To Be Adjudicated at JAMS and Reopen the Proceedings in the
        Consolidated Case Against the Individual Defendants ..........................................13

CONCLUSION ................................................................................................................. 13




                                                              ii
        Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 4 of 19




                                              TABLE OF AUTHORITIES

                                                                                                                                      Page
                                                            Cases
Chen-Oster v. Goldman, Sachs & Co., 449 F. Supp. 3d 216 (S.D.N.Y. 2020)
(Lehrburger, M.J.) ....................................................................................................... 6, 7, 9

Clarke v. Upwork Glob., Inc., 2017 WL 1957489 (S.D.N.Y. May 10, 2017)
(Nathan, J.) .......................................................................................................................... 5

Goldman, Sachs & Co. v. Golden Empire Schools Financing Authority, 764 F.3d
210 (2d Cir. 2014) ............................................................................................................... 3

Lamps Plus, Inc. v. Varela, 139 S.Ct. 1407 (2019) .......................................................... 11

Marciano v. DCH Auto Grp., 14 F. Supp. 3d 322 (S.D.N.Y. 2014) (Karas, J.) ................. 7

Maryland Cas. Co. v. Realty Advisory Bd. on Labor Relations, 107 F.3d 979 (2d
Cir. 1997) ............................................................................................................................ 4

Matter of City of New York v. Uniformed Fire Officers Ass’n, Local 854, 95
N.Y.2d 273 (N.Y. 2000) ................................................................................................... 11

Merrill Lynch & Co. v. Optibase, Ltd., 2003 WL 21507322 (S.D.N.Y. June 30,
2003) (Swain, J.) ............................................................................................................. 4, 5

Newton v. LVMH Moët Hennessy Louis Vuitton Inc., 2020 WL 3961988 (Sup.
Ct., N.Y. County, July 10, 2020) ("Newton I") .......................................................... 10, 12

Newton v. LVMH Moët Hennessy Louis Vuitton Inc., 2020 WL 5808127 (App.
Div., 1st Dept., Sep. 29, 2020) (“Newton II”) .................................................................. 10

Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395 (1967) ....................... 9, 11

Tantaros v. Fox News Network, LLC, 465 F. Supp. 3d 385 (S.D.N.Y. 2020)
(Carter, J.), lv to appeal granted Case No. 20-1812, ECF Doc. 27 (2d Cir. Oct. 6,
2020) ........................................................................................................................... 11, 13

W.P. Carey, Inc. v. Bigler, 2019 WL 1382898 (S.D.N.Y. Mar. 27, 2019) (Failla,
J.)......................................................................................................................................... 3




                                                                     iii
        Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 5 of 19




                                                       Statutes
9 U.S.C. § 2 ......................................................................................................................... 9

9 U.S.C. § 4 ......................................................................................................................... 8

N.Y. CPLR § 7515 ..................................................................................................... passim




                                                                  iv
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 6 of 19




                           PRELIMINARY STATEMENT

       Petitioner Charter Communications (“Charter”) maintains that it sent Respondent

Karin Garfin (“Garfin”) two mandatory arbitration agreements.

       •   The first agreement was sent to Garfin at the beginning of her employment in

           June 2017 (the “June 2017 Agreement”). The June 2017 Agreement was an

           agreement to arbitrate claims against Charter at JAMS, but it did not include

           any provision requiring arbitration of any claims against Charter’s employees,

           managers, or officers. See Ex. B to Cassidy Decl. (ECF Doc. 4-2).

       •   The second agreement was sent to Garfin’s work email address at Charter in

           October 2017, after her employment with Charter had been terminated (the

           “October 2017 Agreement”). The October 2017 Agreement was an agreement

           to arbitrate claims at AAA, and it now required arbitration of claims against

           Charter’s employees, managers, and officers as well. See Ex. B to Fries Decl.

           (ECF Doc. 5-2). Charter’s cover message to employees who received the

           October 2017 Agreement did not mention the changes that the employees were

           being asked to agree to, neither the switch from JAMS to AAA nor the added

           requirement of arbitration of all claims against Charter’s employees, managers,

           and officers. See Ex. A to Fries Decl. (ECF Doc. 5-1).

       Garfin’s attorney Ms. Goddard communicated clearly to Charter’s attorney Ms.

Rodriguez on May 22 and May 31, 2019 that Garfin did not receive the October 2017

Agreement because her email was turned off, see accompanying Declaration of Megan

Goddard and exhibits thereto, and Garfin’s attorney Ms. Duaban did so again on August

26, 2020, see Ex. K to Rodriguez Decl. (ECF Doc. 3-11).



                                            1
      Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 7 of 19



       Yet Charter coyly – and disingenuously – pretends in its Petition that it does not

know whether Garfin received the October 2017 Agreement or not. Even as recently as

November 12, 2020, Charter failed to respond to Garfin’s attorneys’ question whether it

had taken any steps to verify whether Garfin’s access to her work email account was

indeed shut off in September 2017. See Goddard Decl. Garfin has submitted documentary

evidence to corroborate her own averment that her access was blocked. See accompanying

Declaration of Karin Garfin and exhibit thereto.

       As Garfin and her attorneys explain in their accompanying Declarations, Garfin

consistently and steadily has maintained that she is only bound by the June 2017

Agreement to arbitrate at JAMS, and the arbitration filings made in the summer of 2020

were unfortunate mistakes of her attorneys who were under stress occasioned by Covid

displacement, illness, and the late stages of a high-risk pregnancy. The Court should not

hold those mistakes against Garfin when the all-important rights of access to a jury trial of

her peers, and full discovery of evidence in a court of law, is at stake.

       Further, the Court should not find Charter to have been prejudiced by the mistaken

filing at AAA, and the Court should not find any conduct constituting acceptance of

arbitration at AAA by Garfin. That is because Garfin’s attorneys withdrew from

arbitration at AAA 22 days after the administrative filing was made. No steps were taken

to select an arbitrator, much less to proceed in any way in the arbitration. Indeed, nothing

beyond the administrative filing occurred at AAA.

       Moreover, any prejudice that Charter may allege it has suffered was brought upon

it by itself, because after Ms. Duaban correctly commenced arbitration at JAMS in July

2020, Charter’s attorney Ms. Rodriguez did not even discuss with Ms. Duaban the fact that

Garfin had clearly objected to arbitration at AAA in 2019 on the ground that she never


                                               2
      Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 8 of 19



received the October 2017 Agreement, and did not discuss with her the fact which it now

represents to the Court in its Petition, that Charter acknowledges it is bound by the June

2017 Agreement to proceed at JAMS.

       Thus, the only arbitration agreement to which Garfin is bound is the June 2017

Agreement to proceed before JAMS. Since Garfin wishes to sue Charter’s employees on

her discrimination claims with access to a jury trial of her peers and full discovery in a

court of law, she would be gravely prejudiced by being forced to proceed under the

October 2017 Agreement due to attorney mistake.

       Finally, Garfin respectfully asks the Court to permit her to proceed with her claims

against both the individual defendants and Charter in this Court until such time as the

Second Circuit rules on the question pending before it: whether New York State

successfully rendered her June 2017 Agreement null and void when it enacted and

expanded its prohibition on mandatory arbitration of discrimination claims, N.Y. Civil

Procedure Law and Rules (“CPLR”) § 7515.


                                       ARGUMENT

I.     AS A THRESHOLD MATTER, THE COURT SHOULD FIND THAT NO AGREEMENT TO
       ARBITRATE CLAIMS AT THE AAA EXISTS BETWEEN THE PARTIES, OR SHOULD
       SCHEDULE A JURY TRIAL IF CHARTER CREATES AN ISSUE OF FACT IN ITS REPLY

       “Courts do not apply the presumption of arbitrability to ‘disputes concerning

whether an agreement to arbitrate has been made.’ ” W.P. Carey, Inc. v. Bigler, 2019 WL

1382898, *5 (S.D.N.Y. Mar. 27, 2019) (Failla, J.), quoting Goldman, Sachs & Co. v.

Golden Empire Schools Financing Authority, 764 F.3d 210, 215 (2d Cir. 2014).

       “A party ‘cannot be required to submit to arbitration any dispute which it has not

agreed to submit.’ ” Merrill Lynch & Co. v. Optibase, Ltd., 2003 WL 21507322, *3



                                              3
      Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 9 of 19



(S.D.N.Y. June 30, 2003) (Swain, J.), quoting Maryland Cas. Co. v. Realty Advisory Bd.

on Labor Relations, 107 F.3d 979, 982 (2d Cir. 1997).

        A.       Garfin Never Agreed To Arbitrate at AAA by Conduct or Otherwise

        Here, Garfin has submitted a Declaration explaining that she never received

Charter’s October 2017 Agreement to arbitrate her claims at the AAA because it was sent

to her work email account at Charter after her employment was terminated and her access

to the email account was blocked, and she has attached documentary evidence to

corroborate her averment. See accompanying Declaration of Karin Garfin and exhibit

thereto.

        In its Petition, Charter alleges only that it sent the October 2017 Agreement to

Garfin at her work email. It does not allege that Garfin received the email or, much less,

that she made any manifestation of an acceptance of the October 2017 Agreement. See

Declaration of John Fries dated August 31, 2020, ¶ 11 (ECF Doc. 5) (“I also have access to

and reviewed the list of Employees to whom the Solution Channel Announcement was

emailed on October 6, 2017, and have confirmed that Karin Garfin was included in this

distribution list.”).

        Instead, Charter argues that “by her words and conduct, Garfin agreed to proceed

pursuant to Solution Channel, including arbitrating her claims before the AAA.” Pet.’s

Mem. of Law dated August 31, 2020, page 8 (ECF Doc. 6). In support of its argument,

Charter cites only actions taken by Garfin’s attorneys, who have submitted their own

Declarations with this opposition to explain that they mistakenly conflated the two

arbitration agreements that Charter attempted to force on Garfin in less than six months

time, and that their actions were taken by mistake. See accompanying Declarations of

Saranicole Duaban and Megan Goddard.


                                              4
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 10 of 19



        The case law cited by Charter does not support its argument that Garfin’s attorneys’

conduct constitutes an acceptance by her of the October 2017 Agreement or of arbitration

at AAA. Charter first cites a case where the plaintiffs “appeared, either in person or

through a representative, at least two Arbitration conferences before a designated

arbitrator”; one of the plaintiffs “expressly advised” the arbitrator that the plaintiffs did not

object to arbitration and consented to expedited proceedings and entry of a discovery

schedule and hearing date. Clarke v. Upwork Glob., Inc., 2017 WL 1957489, *6

(S.D.N.Y. May 10, 2017) (Nathan, J.).

        Next, Charter cites a case where the party seeking to avoid arbitration was a major

corporation, Merrill Lynch. The court in that case denied Merrill Lynch’s request after

finding that Merrill Lynch had “affirmatively sought adjudication of the merits of certain

. . . claims in the arbitral forum and pursued discovery in that forum relating to the merits

of [the other party’s] claims.” Merrill Lynch & Co., 2003 WL 21507322 at *3.

        Here, Garfin did not personally participate in any of the conduct cited by Charter as

constituting an acceptance of the October 2017 Agreement or an agreement to arbitrate

claims at AAA. Furthermore, neither Garfin nor her attorneys participated in any

proceedings before an arbitrator or pursued discovery at AAA, as was the case in the cases

cited by Charter where conduct was found to constitute agreement to arbitrate. On the

contrary, when they discovered their mistake, Garfin’s attorneys informed the AAA

administrator that Garfin was not required to and would not participate in arbitration before

the AAA. See Ex. K to Rodriguez Decl. (ECF Doc. 3-11) (clarifying Garfin’s refusal to

participate in arbitration and her position that she never received the AAA agreement or

had an opportunity to opt out in an email to the AAA Manager of ADR Services).

Moreover, that communication to the AAA administrator occurred 22 days after the


                                                5
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 11 of 19



arbitration commencement paperwork was filed with the AAA and before any steps were

taken to select an arbitrator. See Duaban Decl.; Goddard Decl.

       B.      Charter Changed Material Terms in Its October 2017 Agreement That
               Would Gravely Prejudice Garfin

       When an employer changes material terms of a preexisting agreement to arbitrate,

its “failure to alert employees to the change of scope, and the resulting potential for

confusion” constitutes a lack of clarity that is an indication of procedural

unconscionability. See Chen-Oster v. Goldman, Sachs & Co., 449 F. Supp. 3d 216, 249

(S.D.N.Y. 2020) (Lehrburger, M.J.).

       Here, the October 2017 Agreement changed the arbitral forum from JAMS to AAA

and changed other material terms as well. The June 2017 Agreement did not include a

provision requiring arbitration of related claims against individual officers and employees

of Charter. Cf. June 2017 Agreement, Ex. B to Cassidy Decl. (ECF Doc. 4-2) with

October 2017 Agreement, Ex. B to Fries Decl., Section B.2 (ECF Doc. 5-2) (including

claims against Charter’s “individual officers, directors, shareholders, agents, managers or

employees (in an official or personal capacity . . .)” within the scope of covered claims).

       Nor did Charter attempt to highlight these material changes or bring them to the

attention of employees who (unlike Garfin) received the email announcement in October

2017. The announcement sent to employees made no mention of the preexisting

agreement to arbitrate at JAMS, the new agreement’s provision of arbitration at AAA, or

the new provision requiring arbitration of related claims against individual officers and

employees of Charter. See memo dated October 6, 2017, Ex. A to Fries Decl. (ECF Doc.

5-1). That failure to alert its employees to the broadened scope of claims that would now

be subject to arbitration is a clear indication of procedural unconscionability. See Chen-



                                               6
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 12 of 19



Oster, 449 F. Supp. 3d at 248–49 (concluding a mandatory arbitration provision was

tainted by procedural unconscionability where the employer failed to alert its employees

that the scope of the provision was broader than the employees’ preexisting provisions).

       Thus, “[e]ven if [Garfin] did review the provision,” Charter’s broadening of the

scope of claims subject to arbitration without alerting her to that change would have been

unconscionable. Id. at 248. That is particularly important here, where Garfin has sued

Charter’s employees and managers individually on her claims, and stands to lose a hearing

by a jury of her peers and access to full discovery in a court of law if she is compelled to

arbitrate her claims under the October 2017 Agreement. See further Section II below.

       C.      Charter’s October 2017 Agreement Lacks Consideration for Garfin

       Finally, because Garfin’s employment was terminated more than a week before

Charter instituted its new arbitration program and sent the October 2017 Agreement to its

employees, Charter cannot assert that mandatory arbitration was a condition of Garfin’s

employment. Her employment had already been terminated. There was no employment

offered or available to Garfin in exchange for which she could have agreed to arbitrate her

claims even if she had received the proposed agreement.

       Some courts have found that a “mutual agreement to arbitrate” clause, such as that

contained in the October 2017 Agreement, can constitute sufficient consideration even in

the absence of any continued employment. See, e.g., Marciano v. DCH Auto Grp., 14 F.

Supp. 3d 322, 337 (S.D.N.Y. 2014) (Karas, J.) (collecting cases).

       Here, however, Garfin already had Charter’s agreement to arbitrate in the June

2017 Agreement, to which Charter continues to acknowledge in its Petition that it is

bound. Thus, the October 2017 Agreement offered no consideration to Garfin, even if she

had received it, and would be invalid for that reason alone.


                                              7
      Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 13 of 19



       D.      Garfin Is Entitled to a Jury Trial on This Issue if Charter Should
               Succeed in Raising an Issue of Fact in Its Reply Submission

       Because Garfin has not demonstrated by her conduct or otherwise any agreement to

submit to arbitration at the AAA, and because the October 2017 Agreement that Charter

seeks to enforce would deprive her of significant rights and would provide no

consideration in return, the Court should find that no agreement to arbitrate at AAA was

ever formed.

       If the Court cannot reach that determination as a matter of law, or if Charter should

succeed in raising an issue of fact in its reply submission, then Garfin is entitled to a jury

trial to decide the factual issue of whether an agreement to arbitrate at AAA was formed.

See 9 U.S.C. § 4; Jury Demand dated September 4, 2020, ECF Doc. 15.


II.    THEN, THE COURT SHOULD EXERCISE RESTRAINT AND SUPPORT NEW YORK’S
       PUBLIC POLICY BY DENYING CHARTER’S PETITION WITHOUT PREJUDICE TO
       RENEW AT A LATER TIME IF A CONTROLLING DECISION DETERMINES THAT N.Y.
       CPLR § 7515 IS WHOLLY OR PARTLY PREEMPTED BY THE FAA

       Although Charter’s petition to compel arbitration sets forth long established law

governing arbitration agreements, Charter ignores the current context of this dispute.

       A.      New York’s Public Policy Embodied in Its Civil Procedure Law

       In 2018, the New York legislature enacted CPLR § 7515, and in 2019 expanded it,

to provide maximum protection to employees against mandatory arbitration agreements.

In doing so, New York recognized, and came to the aid of, employees who suffer

workplace discrimination at the hands of powerful, wealthy employers who increasingly

use arbitration agreements as contracts of adhesion to deny employment to any New York

resident who is unwilling to waive her or his right to a jury trial. New York thus indicated

a striking policy choice to take back a small measure of the power differential enjoyed by

employers in recent years, and re-invest it in employees’ access to a jury of their peers.

                                               8
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 14 of 19



       The reality of the situation today is that employers use arbitration agreements as

contracts of adhesion – if the employee won’t sign, they don’t get the job. Given the

power differential between employers and employees, that is a constitutionally suspect

contract of adhesion that amply justified New York’s creation of CPLR § 7515 to clarify

“such grounds as exist at law or in equity for the revocation of any contract” providing for

unenforceability in the language of the Federal Arbitration Act (“FAA”) itself. 9 U.S.C.

§ 2. “We note that categories of contracts otherwise within the Arbitration Act but in

which one of the parties characteristically has little bargaining power are expressly

excluded from the reach of the Act.” Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388

U.S. 395, 402 n. 9 (1967).

       Mandatory arbitration agreements are frequently sprung on employees as a surprise

during onboarding “paperwork” in the employees’ first days on the job, and coyly placed

within a stack of papers to be signed, or screens to be clicked on a computer. Employers

know that their tactics in obtaining these mandatory arbitration agreements are coercive

and unfair and deprive employees of substantial, important rights; that’s why they don’t

frankly and honestly discuss with employees during the interview or onboarding process

that the arbitration agreement is a condition of their employment. See Chen-Oster, 449 F.

Supp. 3d at 248–49 (although federal and New York law permit mandatory arbitration

agreements, clarity and conspicuousness of the terms remain significant concerns, and their

lack gives rise to procedural unconscionability).

       New York proudly came to the aid of employees in 2018 and 2019 in recognition

of the reality that mandatory arbitration agreements are, first, used coercively, and, second,

enable discrimination.




                                              9
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 15 of 19



       B.      The Appellate Division of the New York State Supreme Court Is
               Currently Considering the Issues Raised by This Petition, and This
               Court Should Defer to New York’s Public Policy Pending the Appellate
               Division’s Anticipated Opinion

       Charter argues that the instant case is distinguishable from Newton v. LVMH Moët

Hennessy Louis Vuitton Inc., 2020 WL 3961988 (Sup. Ct., N.Y. County, July 10, 2020)

(hereinafter “Newton I”), appeal pending 2020 WL 5808127 (App. Div., 1st Dept., Sep.

29, 2020) (hereinafter “Newton II”) (denying motion to compel arbitration and holding that

CPLR § 7515 was not preempted by federal law). Charter argues only that because

Garfin’s employment concerned conduct occurring in Connecticut, Newton does not offer

this Court any guidance. But this is self-serving: Charter’s assertion is based only upon its

own corporate headquarters, not on Garfin’s actual employment. See Pet.’s Mem. of Law

dated August 31, 2020, page 10, footnote 3 (ECF Doc. 6).

       In any case, Justice Nock’s decision in Newton is currently on appeal in the

Appellate Division, with briefing due in the February 2021 term. See Newton II (staying

proceedings in the trial court on the condition that the appeal is perfected for the February

2021 term). There is no reason for this Court to grant Charter’s petition to compel

arbitration while Newton is on appeal. The Court should abstain, and permit Garfin to

proceed with discovery in this Court until such time as the legal issues are clarified by the

Appellate Division’s decision in the Newton case. Those issues – weighty issues of public

policy – are issues of first impression for the Appellate Division.

       Throughout his decision, Justice Nock emphasized that workplace discrimination is

one of the “grave public policy issues” that New York seeks to protect, and the “profound

policy interest underlying the enactment of CPLR 7515.” Id. at *3; see id. passim. The

issue of “whether public policy precludes arbitration of the subject matter of a particular



                                              10
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 16 of 19



dispute is a threshold issue on a motion to compel arbitration.” Id. at *3, citing Matter of

City of New York v. Uniformed Fire Officers Ass’n, Local 854, 95 N.Y.2d 273, 280–81

(N.Y. 2000).

       C.      The Second Circuit Is Currently Considering the Issues Raised by This
               Petition, and This Court Should Defer to Its Anticipated Opinion,
               Especially Given the Court of Appeal’s Need To Evaluate the Original
               Meaning of the Federal Arbitration Act in Light of New York’s Law

       The question of federal preemption of CPLR § 7515 is on appeal in the federal

courts as well. See Tantaros v. Fox News Network, LLC, 465 F. Supp. 3d 385 (S.D.N.Y.

2020) (Carter, J.) (certifying for appeal the question whether the prohibition on mandatory

arbitration clauses contained in CPLR § 7515 conflicts with the FAA), lv to appeal granted

Case No. 20-1812, ECF Doc. 27 (2d Cir. Oct. 6, 2020). There is no reason for this Court

not to abstain on the question of federal preemption until the Second Circuit has issued an

opinion.

       This is particularly so because the Second Circuit will have an opportunity to

review the history and original meaning of the Federal Arbitration Act (“FAA”) in light of

New York’s new law, CPLR § 7515, before it determines whether that law is preempted by

the FAA. The Supreme Court stated: “We note that categories of contracts otherwise

within the Arbitration Act but in which one of the parties characteristically has little

bargaining power are expressly excluded from the reach of the Act.” Prima Paint Corp.,

388 U.S. at 402 n. 9 (1967), quoted in Lamps Plus, Inc. v. Varela, 139 S.Ct. 1407, 1420

(2019) (Ginsburg, J., dissenting).

       D.      Permitting Garfin To Proceed with Discovery During the Appeals
               Courts’ Review Will Cause No Prejudice to Charter

       Permitting Garfin to proceed with discovery in this action will cause no substantial

prejudice to Charter if, once the appeals courts have ruled, the arbitration agreement must


                                              11
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 17 of 19



be enforced. On the contrary, the discovery exchanged in this Court, and all other progress

made toward a resolution of Garfin’s claims and Charter’s defenses will be used by all

parties if the action, or some or all of the claims against some of the parties in the action, is

then transferred to an arbitration.

       Indeed, efficiency will be served by keeping the action in this Court, rather than

severing the claims against Charter from the claims against the individual Defendants who

have not petitioned to compel arbitration. The individual Defendants have been in

discussion with Charter about whether it will undertake representation of them in this

action since at least September 11, 2020, the date of the Initial Conference conducted by

the Court in this action, when Charter’s attorney Ms. Rodriguez made that representation

to the Court. See also Minute Entry dated September 11, 2020 (ordering Charter to inform

the Court whether it would accept service on behalf of the individual Defendants by

September 18); Letter from Melissa Rodriguez dated September 18, 2020, Consolidated

Case No. 20-CV-7050, ECF Doc. 15 (stating that Charter’s attorneys do not represent the

individual Defendants at this time and undertaking to advise Goddard Law regarding

acceptance of service on their behalf by October 31).

       On the other hand, granting Charter’s petition will cause substantial prejudice to

Garfin. The loss of a jury trial and the rules of evidence – the loss of due process – that

New York’s public policy seeks to safeguard for Garfin is priceless. As Justice Nock

observed: “Were this court to stay this action and remit the parties to binding arbitration,

Ms. Newton would lose her right to trial by jury. She would also be unable to avail herself

of the rules of evidence governing actions at law in this state, by virtue of Rule 22 of the

JAMS Rules which provides that ‘[s]trict conformity to the rules of evidence is not

required … .’ ” Newton I at *2.


                                               12
       Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 18 of 19



        Thus, out of respect for New York’s public policy, and in deference to the Second

Circuit’s review of the question of federal preemption, and in view of efficiency and

conservation of resources, this Court should allow Garfin to proceed with all of her claims

against all of the Defendants in her consolidated case in this Court unless and until the

Second Circuit issues an opinion in the Tantaros case.


III.    IN THE ALTERNATIVE, THE COURT SHOULD COMPEL GARFIN’S CLAIMS AGAINST
        CHARTER TO BE ADJUDICATED AT JAMS AND REOPEN THE PROCEEDINGS IN
        THE CONSOLIDATED CASE AGAINST THE INDIVIDUAL DEFENDANTS

        If the Court is unwilling to allow Garfin to proceed in this Court, as discussed

above, it should compel arbitration under the June 2017 Agreement to arbitrate claims

before JAMS – the only agreement to which Garfin agree to be bound as a condition of

employment.

        At the same time, the Court should reopen the proceedings in Garfin’s consolidated

action in this Court against the individual Defendants named in that action. The June 2017

Agreement in this case does not provide for arbitration of claims against Charter’s officers

and employees, and, indeed, the individual Defendants in Garfin’s consolidated case have

not sought to compel arbitration of Garfin’s claims against them, despite the fact that they

have been in discussion with Charter about representation in this action since at least

September 11, 2020, as discussed above.


                                      CONCLUSION

        For all these reasons, the Court should determine that the June 2017 Agreement is

the only agreement to arbitrate that exists between the parties, and the October 2017

Agreement is invalid [etc.]. Additionally, the Court should deny Charter’s petition without




                                              13
     Case 1:20-cv-07049-KPF Document 27 Filed 11/13/20 Page 19 of 19



prejudice to renewal if and when the appeals courts considering the issue determine that

CPLR § 7515 is preempted in whole or in part by federal law.


Dated: November 13, 2020
       New York, New York
                                            Respectfully submitted,

                                            GODDARD LAW PLLC




                                            By:
                                                 Anthony P. Consiglio
                                                 Megan S. Goddard
                                            39 Broadway, Suite 1540
                                            New York, NY 10006
                                            (646) 504-8363
                                            anthony@goddardlawnyc.com
                                            megan@goddardlawnyc.com
                                            Attorneys for Respondent Karin Garfin




                                            14
